Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143906 & (83)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ZIGMOND CHIROPRACTIC, P.C.,                                                                             Mary Beth Kelly
           Plaintiff, Counter-Defendant-                                                                  Brian K. Zahra,
           Appellee,                                                                                                 Justices

  v                                                                SC: 143906
                                                                   COA: 295574
                                                                   Wayne CC: 08-014965-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant, Counter-Plaintiff-
           Appellant,
  and
  NEUROSCIENCE, P.C.,
             Third-Party Defendant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the July 12, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court prior to the completion of the proceedings ordered by
  the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2012                       _________________________________________
         t0227                                                                Clerk